Citation Nr: 1509891	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-07 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial compensable rating for a forearm rash.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1988 to October 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA) and a February 2013 rating decision of the Seattle, Washington, RO.
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.  The Veteran subsequently submitted additional evidence in the form a private audiological evaluation.  He waived review of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2014).

The decision below addresses the hearing loss claim.  The issue of entitlement to an initial compensable rating for a forearm rash is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Hearing loss was not affirmatively shown to have had onset during service, and hearing loss, manifesting several years from the date of separation from service is unrelated to an injury, disease, or event, including noise exposure, in service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Standard letters satisfied the duty to notify provisions in May 2010, October 2010, and April 2011 for the hearing loss claim.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided a VA medical examination in October 2010.  The Veteran's representative contends that the October 2010 medical opinion is inadequate.  The representative asserts that the examiner improperly based his opinion on the absence of documented hearing loss during service.  

Indeed, the failure to meet the regulatory requirements for a hearing loss "disability" in service is not dispositive a veteran's claim.  See Hensley v. Brown, 5 Vet. App. 155 (1993); Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  

Significantly, the rationale for the October 2010 medical opinion was that there was no significant decrease in hearing while the Veteran was still in the service and there has been significant post-military noise exposure.  

The Board finds that the examiner's opinion is not based on the failure to meet the regulatory requirements for a hearing loss "disability" in service, but rather the evidence in the service treatment records, the Veteran's reported symptoms, and post-service noise exposure.  Additionally, the report describes the disability in sufficient detail so that the Board's evaluation is a fully informed one and contains a reasoned explanation.  For these reasons, the report is adequate.  Thus, VA's duty to assist has been met for this claim.
Analysis

The Veteran seeks service connection for hearing loss, which he contends is due to in-service noise exposure.

To establish service connection, the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a "nexus" between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).  See also 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.102 (2014).

It is established that the Veteran was exposed to hazardous noise as a jet engine mechanic during service and that he has a current hearing loss disability.  See, e.g., DD-214; Hearing Transcript (Sept. 2014); Private Audio. Eval. (Sept. 2014); 38 C.F.R. § 3.385 (2014).  Accordingly, the determinative issue is whether the evidence satisfies the "nexus" requirement.

The "nexus" requirement may be established for a chronic disease, such as sensorineural hearing loss, by evidence of chronicity or continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

The August 1988 entrance examination recorded puretone thresholds, in decibels as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
0
15
5
LEFT
5
5
0
0
0

The August 1992 separation examination recorded puretone thresholds, in decibels as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
5
0
10
15
LEFT
5
5
0
0
0

Service treatment records, including five periodic audiological evaluations and the separation examination and report of medical history, are negative for any complaints, diagnoses, or treatment of any audiological impairment.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) cited medical literature indicating that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157 (emphasis added).

Accordingly, some right ear "hearing loss," at least as set forth in Hensley was noted upon separation from service; however, the "hearing loss" did not rise to the level of a chronic hearing loss disability for rating purposes.  See id.; 38 C.F.R. § 3.385.  Additionally, the findings did not rise to a compensable level of impairment.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

As service treatment records, including induction and separation examinations, are expressly negative for any complaints, diagnoses, or treatment of hearing loss, service connection on the basis of chronicity and continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).

Nonetheless, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Private treatment records show that hearing was normal in 2007 and 2009.  See, e.g., Virginia Mason Medical Center (Aug. 2, 2007 & Apr. 17, 2009).

The Veteran initially reported hearing loss in his April 2010 service connection claim.

At an October 2010 VA audiological examination, the Veteran reported progressive hearing loss since 1990 and post-service noise exposure with hearing protection.  The examiner recorded puretone thresholds, in decibels as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
25
25
25
30
35
94
LEFT
25
25
30
50
50
94

The examiner diagnosed mild sensorineural hearing loss of the left ear.  At that time, right ear hearing impairment for VA purposes was not yet shown under 38 C.F.R. § 3.385.  The examiner opined that the hearing loss was less than likely due to noise during service.  The rationale was that there was no significant decrease in hearing during service and there has been significant post-service noise exposure.

A September 3, 2014, audiological evaluation recorded puretone thresholds, in decibels as follows, which now shows right ear hearing loss:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
35
40
40
40
LEFT
30
35
30
35
35

The Veteran is competent to report observable loss of hearing acuity since service, which is within the realm of his personal experience.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

However, the question of whether there is a nexus between the in-service noise exposure and the current hearing loss, which appears to have had its onset as early as October 2010 in the left ear and September 2014 in the right ear, is a complex medical question that falls beyond the realm of common knowledge of a lay person.  The Veteran has not shown that he is qualified through education, training, or experience to offer such a complex medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  Accordingly, he is not competent to offer an opinion as to the nexus between in-service noise exposure and his current hearing loss and his opinion in this regard is of no probative value.  Davidson, 581 F.3d at 1316.

The competent medical evidence of record pertaining to a nexus to service consists of the October 2010 VA medical opinion.  The examiner explained that the Veteran's current hearing loss is probably not due to service because there was no significant decrease in hearing during service and there is significant post military noise exposure.  The opinion of the VA examiner constitutes competent and persuasive medical evidence with respect to the onset of the current hearing loss disability and any nexus to service, which opposes rather than supports the claim.   

The unfavorable opinion was rendered by an audiologist who reviewed the Veteran's file and supported her conclusions with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.  

The Board finds that there is no medical or competent lay evidence on the material issue of fact, namely, a nexus between the in-service noise exposure and the current hearing loss.  Furthermore, the evidence does not show that hearing loss manifested to a compensable degree within a year of separation, which could warrant service connection on a presumptive basis for chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Accordingly, the preponderance of the evidence is against the claim for hearing loss; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for hearing loss is denied.


REMAND

The Veteran seeks an initial compensable rating for the service-connected forearm rash.

On VA examination in September 2012, the rash was not active.  The examiner diagnosed dermatitis or eczema and noted that the Veteran has been treating the rash with Triamcinolone cream, a topical corticosteroid, for less than six weeks.  

During the September 2014 Board hearing, the Veteran testified that the rash is active during flare-ups, which occur approximately every other month.  He explained that flares-ups are triggered by sweat, especially during the hot summer months.

An attempt should be made to schedule the skin examination during an active stage. See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994). 

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the skin rash claim.  The examination should be scheduled during an active phase to the extent reasonably possible.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to determine the current severity of the service-connected forearm rash, particularly during a flare-up or active stage as reasonably possible.  

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


